
	
		I
		111th CONGRESS
		2d Session
		H. R. 5406
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2010
			Mr. Smith of
			 Washington (for himself and Ms.
			 Shea-Porter) introduced the following bill; which was referred to
			 the Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish the Corporate Subsidy Reform Commission to
		  review and identify inequitable Federal subsidies and make recommendations for
		  termination, modification, or retention of such subsidies, and to state the
		  sense of the Congress that the Congress should promptly consider legislation
		  that would make the changes in law necessary to implement the
		  recommendations.
	
	
		1.Short titleThis Act may be cited as the
			 Corporate Subsidy Reform Commission
			 Act.
		2.FindingsThe Congress finds that—
			(1)Federal subsidies,
			 including tax advantages, which may have been enacted with a valid purpose for
			 specific industries or industry segments can—
				(A)fall subject to
			 abuse, causing unanticipated and unjustified windfalls to some industries and
			 industry segments; or
				(B)become obsolete,
			 anticompetitive, or no longer in the public interest, making such subsidies
			 unnecessary or undesired;
				(2)it is unfair to
			 force the United States taxpayer to support unnecessary subsidies, including
			 tax advantages, that do not provide a substantial public benefit or serve the
			 public interest;
			(3)the Congress has
			 been unable to evaluate methodically those Federal subsidies that are unfair
			 and unnecessary and require reform or elimination; and
			(4)a
			 Commission to advise the Congress is essential to a comprehensive review of
			 such unfair corporate subsidies and to the reform or elimination of such
			 subsidies.
			3.PurposeThe purpose of this Act is to establish a
			 fair and deliberative process that will result in the timely identification,
			 review, and reform or elimination of unnecessary and inequitable subsidies,
			 including tax advantages, provided by the Federal Government to entities or
			 industries engaged in profit-making enterprises.
		4.DefinitionFor purposes of this Act, the term
			 inequitable Federal subsidy—
			(1)except as provided
			 in paragraph (2), means a payment, benefit, service, or tax advantage
			 that—
				(A)is provided by the
			 Federal Government to any corporation, partnership, joint venture, association,
			 or business trust other than—
					(i)a nonprofit organization described under
			 section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3))
			 that is exempt from taxation under section 501(a) of the Internal Revenue Code
			 of 1986 (26 U.S.C. 501(a)); or
					(ii)a
			 State or local government or Indian Tribe; and
					(B)provides an unfair
			 competitive advantage or financial windfall; and
				(2)does not include a
			 payment, benefit, service, or tax advantage that is awarded for the purposes of
			 research and development in the broad public interest on the basis of a peer
			 reviewed or other open, competitive, merit-based procedure.
			5.Corporate Subsidy
			 Reform Commission
			(a)EstablishmentThere
			 is established in the legislative branch an independent commission to be known
			 as the Corporate Subsidy Reform Commission (hereinafter in this
			 Act referred to as the Commission).
			(b)DutiesThe
			 Commission shall—
				(1)examine the
			 programs and laws of the Federal Government and identify any programs or laws
			 that provide inequitable Federal subsidies;
				(2)review inequitable
			 Federal subsidies; and
				(3)submit the report
			 required under section 6(c) to the Congress, making recommendations regarding
			 the termination, modification, or retention of inequitable Federal
			 subsidies.
				(c)Limitations
				(1)Creation of new
			 programs or taxesThis Act is not intended to result in the
			 creation of new programs or taxes. The Commission established in this section
			 shall limit its activities to reviewing existing programs and laws with the
			 goal of ensuring fairness and equity in the operation and application of such
			 programs and laws.
				(2)Elimination of
			 agencies and departmentsThe Commission—
					(A)shall limit its
			 recommendations to the termination, modification, or retention of inequitable
			 Federal subsidies; and
					(B)shall not
			 recommend the termination of any Federal agency or department.
					(d)Appointment
				(1)MembersThe
			 Commission shall be composed of 8 members, of whom—
					(A)2 shall be
			 appointed by the Speaker of the House of Representatives;
					(B)2 shall be
			 appointed by the minority leader of the House of Representatives;
					(C)2 shall be
			 appointed by the majority leader of the Senate; and
					(D)2 shall be
			 appointed by the minority leader of the Senate.
					(2)Consultation
			 requiredThe Speaker of the House of Representatives, the
			 minority leader of the House of Representatives, the majority leader of the
			 Senate, and the minority leader of the Senate shall consult among themselves
			 prior to the appointment of the members of the Commission.
				(3)BackgroundThe
			 members shall represent a broad array of expertise and points of view with
			 respect to the subject matter, programs, and laws the Commission is likely to
			 review.
				(4)Limitation on
			 federal officerNo officer or employee of a Federal agency may
			 serve as a member of the Commission.
				(5)TermsThe
			 members of the Commission shall be appointed for the life of the
			 Commission.
				(e)Co-Chairs
				(1)In
			 generalThe Commission shall be co-chaired by 2 members, selected
			 by the 8 members of the Commission.
				(2)House and Senate
			 representationOf the members selected to be co-chairs—
					(A)one shall be a
			 member appointed under subsection (d)(1)(A) or subsection (d)(1)(B); and
					(B)one shall be a
			 member appointed under subsection (d)(1)(C) or subsection (d)(1)(D).
					(3)Political
			 affiliationThe two members selected to be co-chairs may not be
			 of the same political party.
				(f)Meetings
				(1)Initial
			 meetingNo later than April 1, 2011, the Commission shall conduct
			 its first meeting.
				(2)Open
			 meetingsEach meeting of the Commission shall be open to the
			 public, except that in cases in which classified information, trade secrets, or
			 personnel matters are discussed, the co-chairs may close the meeting. All
			 proceedings, information, and deliberations of the Commission shall be
			 available, upon request, to the Speaker of the House of Representatives, the
			 majority leader and minority leader of the House of Representatives, the
			 majority leader and minority leader of the Senate, and the chairman and ranking
			 minority member of the relevant Committee of Congress having jurisdiction to
			 report legislation regarding the subject matter thereof.
				(g)VacanciesA
			 vacancy on the Commission shall be filled in the same manner as the original
			 appointment.
			(h)Pay and Travel
			 Expenses
				(1)PayEach
			 member of the Commission, other than the co-chairs, shall be paid at a rate
			 equal to the daily equivalent of the rate of basic pay for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which the member is engaged in the actual
			 performance of duties vested in the Commission.
				(2)Co-chairsThe
			 co-chairs shall be paid for each day referred to in paragraph (1) at a rate
			 equal to the daily equivalent of the rate of basic pay for level III of the
			 Executive Schedule under section 5314 of title 5, United States Code.
				(3)Travel
			 expensesMembers of the Commission shall receive travel expenses,
			 including per diem in lieu of subsistence, in accordance with sections 5702 and
			 5703 of title 5, United States Code.
				(i)Director of
			 Staff
				(1)QualificationsThe
			 co-chairs shall appoint as Director an individual who has not, during the 12
			 months preceding the date of such appointment, served in any of the entities or
			 industries that are or might be affected by any of the programs or laws the
			 Commission intends to review.
				(2)PayThe
			 Director shall be paid at the rate of basic pay payable for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code.
				(3)ReportsThe
			 Director shall submit periodic reports on administrative and personnel matters
			 to the co-chairs of the Commission and the chairman and ranking minority member
			 of the Committee on Homeland Security and Governmental Affairs of the Senate
			 and the Committee on Oversight and Government Reform of the House of
			 Representatives.
				(j)Staff
				(1)Additional
			 personnelSubject to paragraphs (2) and (5), the Director, with
			 the approval of the Commission, may appoint and fix the pay of additional
			 personnel.
				(2)AppointmentsThe
			 Director may make such appointments without regard to the provisions of title
			 5, United States Code, governing appointments in the competitive service, and
			 any personnel so appointed may be paid without regard to the provisions of
			 chapter 51 and subchapter III of chapter 53 of that title relating to
			 classification and General Schedule pay rates.
				(3)Legal
			 staffThe Director shall appoint under paragraph (2) such
			 professional legal staff as are necessary for the performance of the functions
			 of the Commission.
				(4)DetaileesUpon
			 the request of the Director, the head of any Federal department or agency may
			 detail any of the personnel of that department or agency to the Commission to
			 assist the Commission in accordance with an agreement entered into with the
			 Commission.
				(5)Restrictions on
			 personnel and detaileesThe following restrictions shall apply to
			 personnel and detailees of the Commission:
					(A)PersonnelNo
			 more than one-third of the personnel detailed to the Commission may be on
			 detail from Federal agencies that deal directly or indirectly with the
			 programs, laws, or subsidies the Commission intends to review.
					(B)AnalystsNo
			 more than one-fifth of the professional analysts of the Commission may be
			 persons detailed from a Federal agency that deals directly or indirectly with
			 the programs, laws, or subsidies the Commission intends to review.
					(C)Lead
			 analystNo person detailed from a Federal agency to the
			 Commission may be assigned as the lead professional analyst with respect to an
			 entity or industry that is or might be affected by the programs, laws, or
			 subsidies the Commission intends to review if the person has been involved in
			 regulatory or policy-making decisions affecting any such entity or industry in
			 the 12 months preceding such assignment.
					(D)DetaileeA
			 person may not be detailed from a Federal agency to the Commission if, within
			 12 months before the detail is to begin, that person participated personally
			 and substantially in any matter within that particular agency concerning the
			 preparation of recommendations under this Act.
					(E)Limitation on
			 staff size
						(i)Restriction on
			 number of staffSubject to
			 clause (ii), there may not be more than 25 persons (including any detailees) on
			 the staff at any time.
						(ii)Notification of
			 increaseThe Commission may increase the number of its personnel
			 in excess of the limitation under clause (i) 15 days after submitting
			 notification of such increase to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Oversight and
			 Government Reform of the House of Representatives.
						(F)Prohibition of
			 compensationMembers of the staff of the Commission who are
			 full-time officers or employees of the United States may not receive additional
			 pay, allowances, or benefits by reason of their service for the
			 Commission.
					(6)Assistance
					(A)In
			 generalThe Comptroller General of the United States shall
			 provide assistance, including the detailing of employees, to the Commission in
			 accordance with an agreement entered into with the Commission.
					(B)ConsultationThe
			 Commission and the Comptroller General of the United States shall consult with
			 the Committee on Homeland Security and Governmental Affairs of the Senate and
			 the Committee on Oversight and Government Reform of the House of
			 Representatives on the agreement referred to under subparagraph (A) before
			 entering into such agreement.
					(k)Other
			 authority
				(1)Experts and
			 consultantsThe Commission may procure by contract the temporary
			 or intermittent services of experts or consultants pursuant to section 3109 of
			 title 5, United States Code.
				(2)LeasingThe
			 Commission may lease space and acquire personal property.
				(3)Limitation on
			 contract authorityThe authority to enter into contracts under
			 this subsection shall be available only to the extent or in the amounts
			 provided in advance in appropriation Acts.
				(l)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Commission such sums as are necessary to carry out its duties under this
			 Act.
			(m)TerminationThe
			 Commission shall terminate on January 1, 2013.
			6.Procedure for
			 making recommendations to terminate inequitable Federal subsidies
			(a)Agency
			 Plan
				(1)In
			 generalThe head of each Federal department or agency shall
			 include in the documents submitted in support of the budget of the agency for
			 fiscal year 2012 a list identifying all programs and laws administered by that
			 department or agency that the head of the department or agency determines
			 provide inequitable Federal subsidies.
				(2)ContentsSuch
			 list shall include—
					(A)a detailed
			 description of each program or law in question;
					(B)a statement
			 identifying and detailing the extent to which each payment, benefit, service,
			 or tax advantage under such program or law is an inequitable Federal
			 subsidy;
					(C)a statement
			 summarizing the legislative history and purpose of such payment, benefit,
			 service, or tax advantage, and the laws or policies directly or indirectly
			 giving rise to the need for such programs or law; and
					(D)a recommendation
			 to the Commission regarding the termination, modification, or retention of each
			 inequitable Federal subsidy identified in the list.
					(b)Review by the
			 Commission
				(1)In
			 generalAt any time after the submission of the budget documents
			 to the Congress, the Commission shall conduct public hearings regarding, and
			 review, the termination, modification, or retention of all inequitable Federal
			 subsidies provided by each Federal department or agency, including the
			 recommendations included in the lists required under subsection (a).
				(2)Testimony under
			 oathAll testimony before the Commission at a public hearing
			 conducted under this paragraph shall be presented under oath.
				(c)Report and
			 Recommendations of Commission
				(1)Report to
			 Congress
					(A)RequirementNo
			 later than March 31, 2012, the Commission shall submit a report to the Congress
			 containing the Commission’s findings and recommendations for termination,
			 modification, or retention of each of the inequitable Federal subsidies
			 reviewed by the Commission.
					(B)ContentsSuch
			 findings and recommendations shall specify—
						(i)all
			 actions, circumstances, and considerations relating to or bearing upon the
			 recommendations; and
						(ii)to
			 the maximum extent practicable, the estimated effect of the recommendations
			 upon the policies, laws, and programs directly or indirectly affected by the
			 recommendations.
						(C)Supermajority
			 requirementThe Commission may not include a recommendation in
			 the report unless inclusion of the recommendation is approved by at least 6
			 members of the Commission.
					(2)Information and
			 justificationsThe Commission shall include in its report
			 information specifying—
					(A)the reasons and
			 justifications for the recommendations of the Commission;
					(B)all actions,
			 circumstances, and considerations relating to or bearing upon the
			 recommendations;
					(C)to the maximum
			 extent practicable, the estimated economic impact of accepting its
			 recommendations;
					(D)the amount of the
			 projected savings and budgetary impact that would result from the acceptance of
			 each of its recommendations; and
					(E)the specific
			 changes in Federal statutes necessary to implement the recommendations,
			 including citation of the relevant provisions of existing law.
					(3)Submission to
			 congressThe report submitted to the Congress under this
			 subsection shall be submitted to the Senate and the House of Representatives on
			 the same day, and shall be delivered to the Secretary of the Senate if the
			 Senate is not in session, and to the Clerk of the House of the Representatives
			 if the House is not in session.
				(4)Federal
			 registerThe report submitted under this subsection shall be
			 published in the first issue of the Federal Register after such
			 submission.
				(5)Changes in
			 agency or department recommendations
					(A)In
			 generalSubject to the deadline in paragraph (1) and to
			 subparagraphs (B) and (C) of this paragraph, in making its recommendations, the
			 Commission may make changes in any of the recommendations made by a department
			 or agency.
					(B)Public hearing
			 requirementSubject to subparagraph (C), the Commission may make
			 a change in the recommendations made by a department or agency only if the
			 Commission conducts a public hearing on the Commission’s proposed
			 changes.
					(C)Limitation on
			 public hearing requirementSubparagraph (B) shall apply only to a
			 change by the Commission in a department or agency recommendation that
			 would—
						(i)add
			 or delete a payment, benefit, service, or tax advantage to or from,
			 respectively, the list recommended for termination;
						(ii)add
			 or delete a payment, benefit, service, or tax advantage to or from,
			 respectively, the list recommended for modification; or
						(iii)increase or
			 decrease the extent of a recommendation to modify a payment, benefit, service,
			 or tax advantage included in a department’s or agency’s recommendation.
						(6)Provision of
			 information to members of congressAfter March 31, 2012, the
			 Commission shall, upon request, promptly provide to any Member of Congress the
			 information used by the Commission in making its recommendations.
				(7)Comptroller
			 generalThe Comptroller General shall—
					(A)assist the
			 Commission, to the extent requested, in the Commission’s review and analysis of
			 the lists, statements, and recommendations made by departments and agencies
			 under subsection (a); and
					(B)no later than
			 April 1, 2011, or 60 days after the public release of the President’s budget
			 documents for fiscal year 2012, whichever is earlier, submit to the Congress
			 and to the Commission a report containing a detailed analysis of the list,
			 statements, and recommendations of each department or agency.
					7.Congressional
			 action on commission recommendationsIt is the sense of the Congress that,
			 following submission of the report of the Corporate Subsidy Reform Commission
			 under section 6, the House of Representatives and the Senate should promptly
			 consider legislation that would enact changes in Federal statutes necessary to
			 implement the recommendations of the Commission.
		
